Citation Nr: 1524389	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  06-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to November 1983.  He also had prior service in the National Guard.

This case arose before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Houston, Texas, Department of Veterans Affairs (VA), Regional Office (RO).

In February 2010, the Veteran testified before the undersigned at a personal hearing conducted at the RO.  A transcript of this proceeding has been made part of the claims folder.

In April 2010 and September 2012, the Board remanded the Veteran's claims for additional evidentiary development.  In November 2013, the Board issued a decision that denied entitlement to the claims for service connection for low back and neck disabilities.  He subsequently appealed this decision to the Court of Appeals for Veterans Claims (CAVC).  The appellant submitted a Brief in April 2014, to which the Secretary, through the VA General Counsel, issued a Brief in response in August 2014.  Later that month, the appellant submitted a reply Brief.  On September 30, 2014, CAVC issued a Memorandum Decision that vacated the Board's November 2013 decision and remanded the case for further consideration consistent with the CAVC decision.  The case is once again before the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

CAVC determined in the September 2014 Memorandum decision that the Board had erred when it relied heavily on the findings of the October 2012 VA examination, which CAVC found to be inadequate. This examiner had found that the Veteran's preexisting back disorder had not been aggravated by his period of service.  CAVC noted that the examiner had been prompted by the terms of the September 2012 Board remand and had found that it was not clear that the Veteran's low back condition was aggravated by service, rather than whether it was clear and unmistakable that the condition was not aggravated by service.
 
The Memorandum decision reiterated that if a Veteran is sound at entrance, then the presumption of soundness applies and the burden is on VA to rebut that presumption with clear and unmistakable evidence that an in-service injury or disease was both preexisting and not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  CAVC further noted that service connection is only available for injuries or diseases.  38 U.S.C.A. §§ 1110, 1113.  Congenital or developmental diseases may be service-connected, but defects may not be.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  A congenital disease is capable of getting worse, while a defect is not.  However, service connection may be available for a disease or injury superimposed on a defect.  (VAGCPREC 82-90 July 18, 1990).  It was stated that 

[The Veteran] is correct that the second prong of the presumption of soundness requires the Board to determine whether it has been shown by clear and unmistakable evidence that service has not aggravated a preexisting condition. [Citations omitted].  When the Board asked the medical examiner whether it is clear evidence that service had aggravated a preexisting condition--and the examiner answered that in-service aggravation was not clear--the Board was applying an improper standard, essentially requiring that the evidence prove aggravation rather than prove, as required by statute and regulation, the absence of aggravation.

The CAVC decision noted that the Secretary was correct that for congenital or development defects the presumption of soundness would be legally inapplicable and any error in that analysis would be harmless.  However, CAVC found this reasoning to be inadequate.  First, there was no finding by the Board as to whether the spina bifida occulta was a congenital defect (which is not capable of deterioration) or a congenital disease (which is capable of deterioration).  Secondly, if it is found to be a defect, there are multiple other back disabilities that have been diagnosed, such as L5-S1 spondyloysis with spondylolisthesis; degenerative changes of the lumbosacral spine; and acute herniated nucleus pulposus.  The Board had failed to discuss whether service connection was warranted for any back diagnoses that are not congenital in nature, or if any of these other conditions had been superimposed on the spina bifida occulta.  

The Veteran's representative submitted a private Expert Independent Medical Review report dated March 29, 2015.  The examiner reviewed the evidence of record and the Veteran's hearing testimony; a telephone interview of the Veteran was also conducted.  The Veteran recounted a history of falling 18 feet from a tree while in service, which he indicated caused his back problems.  After reviewing the entire record, the examiner stated:

...it is my medical opinion that it is at least as likely as not that the Veteran's 18 foot fall from a tree onto the ground in March of 1983, is the direct causation of the onset of symptoms in respect to the Veteran's previously asymptomatic spondylolysis.  The veteran has experienced an accelerated degenerative process particularly at the L3-S1 levels of his lower spine.  There it is more likely than not that the in-service fall aggravated his spondylolysis beyond the normal progress of that disease.

The Veteran's bilateral lower extremity radicular symptoms were also related to the reported fall in service.

In reviewing the record, the Board notes that there is no contemporaneous record of the reported 18 foot fall in the service treatment records.  He was seen three times in March 1983 for complaints of low back pain.  On March 20 and 23, 1983, while noting a history of one to three weeks duration, it was specifically stated that there was no history of prior trauma.  He made no mention to the treating physicians of any fall, let alone one of some 18 feet.

In regard to the claim for service connection for a neck disorder, CAVC noted that the Board had failed to address the Veteran's assertions that his neck condition was secondary to the back disability.  

A review of the Veteran's claims file, to include the VA paperless files, indicate that the last treatment records available date from September 2012.  While the case is in remand status, the RO should ascertain whether there are any additional pertinent treatment records available that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all VA and non-VA health care providers from whom he has sought treatment for his back and neck disabilities since September 2012.  The RO must then obtain and associate with the claims folder all identified treatment records.  All efforts to obtain any identified records must be documented for inclusion in the claims folder and all efforts must comply with the provisions of 38 C.F.R. § 3.159 (2014)

2.  Schedule the Veteran for a VA orthopedic examination of his back and neck.  The examiner must review the entire claims folder, to include the service treatment records (to specifically include the March 1983 treatment records), all VA examinations, all treatment records (VA and non-VA) and any records obtained as instructed above, in conjunction with the examination.  The examiner must also review and comment upon the findings of the March 2015 private medical review and reconcile its conclusions with the other evidence of record.  This review must be noted in the examination report.  After a complete review and examination, the examiner must address the following:

(a)  Explain whether the Veteran has spina bifida occulta.  If spina bifida occulta is found, address the following: 
	(i) Explain whether spina bifida occulta is a congenital or developmental defect or disease. [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating].
	(ii) If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.
	(iii) If it is a disease, explain whether it is clear and unmistakable (obvious, manifest, and undebatable) that spina bifida occulta preexisted active service.
	(iv)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that spina bifida occulta WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease.

(b)  Render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed back disabilities, to include L5-S1 spondyloysis with spondylolisthesis; degenerative changes of the lumbosacral spine; and acute herniated nucleus pulposus are etiologically related to his period of service.  

(c)  Render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed neck disorder is caused or aggravated by any low back disorder that has been determined to be related to service.

A complete rationale for all opinions expressed above must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Once the above-requested development has been completed, to the extent possible, readjudicate the Veteran's claims for service connection for back and neck disabilities.  If any part of the decision remains adverse to the Veteran, he and his representative must be provided a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




